EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller on 6/8/22.

The application has been amended as follows: 
In claim 1, in line 8, please delete the word “content”.

In claim 1, in line 8, after the phrase “culturing until the” please add the word --amount--.

In claim 1, in line 9, please delete “0.1”.

In claim 1, in line 9, after the phrase “culturing is” please add --0.001--.

In claim 1, starting in line 9, after the phrase “or less”, please add
--wherein the only carbohydrates added to the culture medium for culturing are glucose and fructose, and wherein the viability of the fermented milk food after storage at 10[Symbol font/0xB0]C for 21 days with respect to the viable cell count immediately after production is at least 85%--.
	
Please cancel claim 9.

	Please cancel claim 10.

Please cancel claim 13.

Please cancel claim 14.

Please cancel claim 15.

In claim 23, in line 1, after “wherein” please delete “the”.

In claim 23, in line 1, after “wherein” please add --a--.

In claim 23, line 2, please delete the phrase, “of the present invention”.

In claim 23, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 23, in line 3, after the phrase “with respect to”, please add --an--.

In claim 24, in line 1, after “wherein” please delete “the”.

In claim 24, in line 1, after “wherein” please add --a--.

In claim 24, line 2, please delete the phrase, “of the present invention”.

In claim 24, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 24, in line 3, after the phrase “with respect to”, please add --an--.

In claim 25, in line 1, after “wherein” please delete “the”.

In claim 25, in line 1, after “wherein” please add --a--.

In claim 25, line 2, please delete the phrase, “of the present invention”.

In claim 25, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 25, in line 3, after the phrase “with respect to”, please add --an--.

In claim 26, in line 1, after “wherein” please delete “the”.

In claim 26, in line 1, after “wherein” please add --a--.

In claim 26, line 2, please delete the phrase, “of the present invention”.

In claim 26, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 26, in line 3, after the phrase “with respect to”, please add --an--.

In claim 27, in line 1, after “wherein” please delete “the”.

In claim 27, in line 1, after “wherein” please add --a--.

In claim 27, line 2, please delete the phrase, “of the present invention”.

In claim 27, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 27, in line 3, after the phrase “with respect to”, please add --an--.

In claim 28, in line 1, after “wherein” please delete “the”.

In claim 28, in line 1, after “wherein” please add --a--.

In claim 28, line 2, please delete the phrase, “of the present invention”.

In claim 28, in line 3,  after the phrase “with respect to”, please delete “the”.

In claim 28, in line 3, after the phrase “with respect to”, please add --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose including the claimed Lactobacillus casei YIT 9029 in a culture medium where glucose and fructose are the only carbohydrates added in the medium, glucose is present from 1.5% to 2.5% mass% and the fructose is twice the amount of glucose or more, and culturing until the glucose content is 0.001% or less and the viability of the fermented milk food after storage at 10[Symbol font/0xB0]C for 21 days with respect to the viable cell count immediately after production is at least 85%.  The closest prior art reference disclose the claimed bacteria in culturing milk but does not disclose the amounts of glucose and fructose and the viability of a food fermented with the claimed bacteria.  In the affidavit filed 3/10/22, the Applicants showed improved viability of the fermented milk  when glucose and fructose are in the claimed range as compared to the fermentation of the milk where glucose and fructose were utilized outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793